DETAILED ACTION
	This office action is response to communications for Application No. 15/822,661 filed on 11/12/2020.
Claims 1-3, 8-10, 15-17, and 20 have been amended.
Therefore, claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
	The applicant’s arguments, along with amendments, with respect to the claim objection of Claim 20 have been fully considered and are persuasive. Therefore, the objection has been withdrawn.

35 U.S.C. 103
	The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but are not persuasive. 
	Applicant’s Argument: “Applicant submits that the proposed combination of Shapiro and Dutta does not teach or suggest many features of the independent claims, including: 1) "producing a simulation circuit" - because Shapiro only discloses a circuit design with ESD protection features (Shapiro 0023) and Dutta does not produce any devices but instead only discusses utilization of a model to predict the performance of transistor designs (Dutta 0001)”.
	Examiner’s Response: The applicant argues that combination of the prior arts disclosed by Shapiro and Dutta does not disclose the limitations of a “producing a simulation circuit”, however the examiner respectfully disagrees.  Using the broadest reasonable interpretation, a “simulation circuit” simulation circuit” may be a physical structure, [0036], “FIG. 1 illustrates one exemplary system herein that includes a designer input module 114 (user input) that is capable of receiving characteristics of DDSOI MOSFETs 102, a processor 122 that is capable of producing a simulation circuit 100 or test structure (that simulates characteristics of the DDSOI MOSFETs 102, and can be an actual physical circuit, or a simulation within software) and is in communication with the designer input module 114, and a testing system 108 (measurement system) capable of being physically connected to the DDSOI MOSFETs 102.” Therefore, under the broadest reasonable interpretation, Shapiro’s circuit design represents a circuit simulation. Furthermore, the applicant argues that the secondary reference also does not disclose the claimed limitations, however, Dutta clearly discloses in [0085], “Given the disclosed technique used to model the performance of the DD SOI FET 100 and the fact that the operating conditions of the integrated circuit are considered when incorporating the DD SOI FET 100 into the integrated circuit design, during the simulation at process 426 and ultimately following manufacture at process 428, the DD SOI FET 100 should consistently function as desired (e.g., as a FD SOI FET or as a PD SOI FET).”
	Applicant’s Argument: "2) circuit that simulates characteristics of' transistors - because Shapiro is limited to a design using very large resistors for ESD protection during power-down situations that are switched on/off based on power-on status (Shapiro 0026, 0034) and Dutta again only discloses a model to predict the performance of transistor designs (Dutta 0001) and not any form of produced circuit that can simulate characteristics of transistors for testing purposes;)”.
	Examiner’s Response: The applicant further argues that neither Shapiro nor Dutta discloses the limitation, “producing a simulation circuit that simulates characteristics of transistors”, however the examiner respectfully disagrees. Referring to the analysis above and the cited paragraph [0021] of Shapiro in the Non-Final office action, Shapiro discloses a circuit design including a circuit module that may include a semiconductor or transistors including resistors, which represents characteristics of the transistors. Furthermore, the applicant argues that Dutta also does not disclose any form of produced Given the technique used to model the DD SOI FET 100 and the fact that the operating conditions of the integrated circuit are considered when incorporating the DD SOI FET 100 therein, during the simulation and ultimately following manufacture, the DD SOI FET 100 should consistently function as desired (e.g., as a FD SOI FET or as a PD SOI FET).”) Also, Dutta discloses generating models to verify if the design of the circuit meets the requirements and specification (Dutta, [0033], “Once these conditions are known (i.e., once the model is generated), the DD SOI FET can be incorporated into top-level integrated circuit designs with specifications that either meet the conditions or don't meet the conditions, depending upon the desired function of the DD SOI FET within the integrated circuit.”), which using the broadest reasonable interpretation, represents simulating characteristics for testing purposes.  
	Applicant’s Argument: "3) supplying test inputs to the simulation circuit ... supplying the test inputs to the" transistors - because Shapiro does not discuss any form of testing or simulation but only discloses different ESD designs (Shapiro 0023) and Dutta again only discloses a model to predict the performance of transistor designs (Dutta 0001) and not any form of produced circuit that can be supplied test inputs”
	Examiner’s Response: The applicant further argues that neither Shapiro nor Dutta discloses the limitations of “supplying test inputs to the simulation circuit ... supplying the test inputs to the" transistors”, however the examiner respectfully disagrees would like to refer to the analysis above. Shapiro discloses a physical circuit for simulation while Dutta discloses modeling techniques to verify if the design of the circuit meets the requirements and specification (Dutta, [0033], “Once these conditions are known (i.e., once the model is generated), the DD SOI FET can be incorporated into top-level integrated circuit designs with specifications that either meet the conditions or don't meet the conditions, depending upon the desired function of the DD SOI FET within the integrated circuit.” [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters…” which using the broadest reasonable interpretation, represents supplying inputs for testing purposes.  
	Applicant’s Argument: "4) comparing the simulated data to the test data to identify data differences" - because neither reference supplies test inputs to the simulation circuit or transistors (Shapiro 0023 and Dutta 0001) neither reference will disclose producing or comparing simulated data to test data as claimed.
	Examiner’s Response: The applicant further argues that Shapiro nor Dutta discloses the limitation of comparing the simulated data with the test data to identify differences due to the fact that neither references discloses producing simulated circuits, however the examiner respectfully disagrees would like to refer to the analyses above and the citations from the Non-Final office action, regarding the simulation and testing limitations. However, for further evidence, Dutta discloses an iterative biasing techniques to determine the difference in parameters, [0062], “Thus, this technique iteratively and consistently solves for the difference between the drain-side actual front surface potential and source-side actual front surface potential (Δf) and for the mid-point back surface potential (ψbm A), and the mid-point front surface potential (ψfm A) at the channel region 126 adjacent to the back gate 110 and front gate 140, respectively, as a function of the back gate bias voltage and front gate bias voltage, while taking into account the state of the channel region 126, as being fully or partially depleted, at those particular bias voltages.” [0076], “Referring again to FIG. 4, after this, the differences between the actual front surface potentials and between the actual back surface potentials on the drain and source-sides of the DD SOI FET 100 can be determined (407).”
	In conclusion, the primary reference Shapiro discloses a circuit design for SOI MOSFET devices, which under the broadest reasonable interpretation, represents a circuit simulation and the secondary reference Dutta also discloses simulation and modeling techniques for SOI MOSFET devices. Further, Dutta discloses simulation and modeling methods involving inputs to meet design requirements and specifications, which represents a testing method (Dutta, [0033], “Once these conditions are known (i.e., once the model is generated), the DD SOI FET can be incorporated into top-level integrated circuit designs with specifications that either meet the conditions or don't meet the conditions, depending upon the desired function of the DD SOI FET within the integrated circuit.” [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters…” It would have been obvious to one of ordinary skill in the art to integrate Shapiro’s circuit design of an SOI MOSFET into the testing technique disclosed by Dutta. Therefore, it is for the reasons above that the arguments are respectfully traversed and the rejection is maintained and all claims dependent upon a rejected base claim are rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro et al. (U.S. Publication No. 2015/0137246 A1), hereinafter Shapiro, in view of Dutta et al. (U.S. Publication No. 2016/0275225 A1), hereinafter Dutta. 

	Regarding claim 1, Shapiro teaches a method comprising:
	producing a simulation circuit that simulates characteristics of transistors having different sub-transistor portions, (Shapiro, [0021], “As shown in FIG. 1A, the circuit architecture 10A may include a circuit module 30A, an input port 102A, an output port 102B, and a control signal port 104A. In an embodiment, the circuit module 30A may be used as a switch, including a radio frequency (RF) switch. The circuit or switch module 30A may modulate a signal on the input port 102A to the output port 102B based on the control signal 104A. As shown in FIG. 1A, the circuit module 30A may include a semiconductor device or transistor 32A and a resistor 34A.”), wherein the simulation circuit is produced to include: 
	an isolation body resistor representing resistance of a channel isolation portion of the sub-transistor portions of the transistors (Shapiro, Fig. 5B, part 44A); 
	a main body resistor representing resistance of a main channel portion of the transistors (Shapiro, Fig. 5B, part 138a);
	an isolation transistor (Shapiro, Fig. 5B, part 42A) connected to the isolation body resistor (Shapiro, Fig. 5B, part 44A); 
	and a body-contact transistor (Shapiro, Fig. 5B, part 132A) connected to the main body resistor (Shapiro, Fig. 5B, part 134A);
	generating simulated data by supplying test inputs to the simulation circuit while selectively activating either the isolation transistor or the body-contact transistor (Shapiro, [0061], “The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements. The transistors 132A, 132B with ACS transfer modules 139A, 139B may be enable dissipate remaining ESD strike or events (where a portion of the ESD strike or event energy may be absorbed or dissipated by the first resistor 44A).” – Examiner’s Note: Shapiro teaches a switching circuit which one of ordinary skill in the art would understood that Silicon-On-Insulator (SOI) MOS transistors are commonly used for, refer to instant application, [0003], “For example, body-contacted silicon-on-insulator (SOI) MOSFETs are useful in radio frequency (RF) switches, high breakdown low noise amplifier (LNA) devices (used as a cascade device) that have good linearity, and digital logic, with a low standby leakage current.”). Further, Shapiro teaches the ability to switch resistors 134A or 134B to “inactive” to measure the energy absorbed or dissipated by the first resistor, 44A, which using the broadest reasonable interpretation, represents selectively activating a transistor.).

	Shapiro does not expressly teach the limitations of “generating test data by supplying the test inputs to the transistors and measuring output of the transistors”, “comparing the simulated data to the test data to identify data differences”, “changing a design of the transistors to reduce the data differences”, “repeating the generating test data, the comparing, and the changing the design, until the data differences are within a threshold to produce a final design” and “outputting the final design for manufacturing of the transistors”.
	However, Dutta teaches generating test data by supplying the test inputs to the transistors (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including, but not limited to…”) and measuring output of the transistors (Dutta, [0033], “In view of the foregoing, disclosed herein are a system, a method and a computer program product for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET). Specifically, such modeling can be performed, using iterative processing techniques, to determine the various conditions (e.g., back gate bias voltage, front gate bias voltage, body resistance, body charge, etc.) under which the channel region of this FET transitions from being in a partially depleted (PD) state such that the FET functions as a PD SOI FET to being in a fully depleted (FD) state such that the FET functions as a FD SOI FET.”);
	comparing the simulated data to the test data to identify data differences (Dutta, [0033], “Once these conditions are known (i.e., once the model is generated), the DD SOI FET can be incorporated into top-level integrated circuit designs with specifications that either meet the conditions or don't meet the conditions, depending upon the desired function of the DD SOI FET within the integrated circuit.” [0065], “Incorporation of the design 211 of the DD SOI FET 100 into a top-level integrated circuit design should be performed considering the performance model of the DD SOI FET 100 and the operating specifications of the integrated circuit and, particularly, should be performed so as to ensure that the operating specifications of the integrated circuit either do meet the previously determined conditions (e.g., if functioning as a FD SOI FET within the integrated circuit is desired) or do not meet the previously determined conditions (e.g., if functioning as a PD SOI FET within the integrated circuit is desired).”);
	changing a design of the transistors to reduce the data differences (Dutta, [0016], “The above-described processes (i.e., determining of the source-side actual front and back surface potentials and the drain-side actual front and back surface potentials, determining of the mid-point front surface potential and the mid-point back surface potential, determining of the stored body charge, determining of the bias-dependent body resistance, determining of the internal body node voltage and calculating the adjusted gate voltages) can be iteratively repeated until an error in the mid-point back surface potential and the mid-point front surface potential is less than a predetermined error threshold (i.e., until stabilized values for the mid-point back surface potential and the mid-point front surface potential are achieved).”);
	repeating the generating test data, the comparing, and the changing the design, until the data differences are within a threshold to produce a final design (Dutta, [0016], “The above-described processes (i.e., determining of the source-side actual front and back surface potentials and the drain-side actual front and back surface potentials, determining of the mid-point front surface potential and the mid-point back surface potential, determining of the stored body charge, determining of the bias-dependent body resistance, determining of the internal body node voltage and calculating the adjusted gate voltages) can be iteratively repeated until an error in the mid-point back surface potential and the mid-point front surface potential is less than a predetermined error threshold (i.e., until stabilized values for the mid-point back surface potential and the mid-point front surface potential are achieved).”); 
	and outputting the final design for manufacturing of the transistors (Dutta, [0017], “Once the stabilized values for the mid-point back surface potential and the mid-point front surface potential are acquired, terminal charges, currents, capacitances, etc. can be calculated, thereby completing the performance model for the DD SOI FET.” For further evidence, Dutta, “Subsequently, the processor 230 (or, if applicable, the simulator 230(c)) can simulate the integrated circuit. Given the technique used to model the DD SOI FET 100 and the fact that the operating conditions of the integrated circuit are considered when incorporating the DD SOI FET 100 therein, during the simulation and ultimately following manufacture, the DD SOI FET 100 should consistently function as desired (e.g., as a FD SOI FET or as a PD SOI FET).”).
	Shapiro and Dutta are each and respectively analogous to the instant application because they are from the same field of endeavor of modeling Silicon-On-Insulator (SOI) MOSFETs in order to achieve an optimized design.
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate the technique of supplying testing inputs and iteratively testing the  in order to achieve an optimized design for manufacturing (Dutta, [0028], “Incorporation of the design 211 of the DD SOI FET 100 into a top-level integrated circuit design should be performed considering the performance model for the DD SOI FET 100 generated at process 404 and also considering the operating specifications of the integrated circuit and, particularly, should be performed so as to ensure that the operating specifications of the integrated circuit either do meet the previously determined conditions (e.g., if functioning as a FD SOI FET within the integrated circuit is desired) or do not meet the previously determined conditions (e.g., if functioning as a PD SOI FET within the integrated circuit is desired). Subsequently, the integrated circuit can be simulated (426) and manufactured (428). Given the disclosed technique used to model the performance of the DD SOI FET 100 and the fact that the operating conditions of the integrated circuit are considered when incorporating the DD SOI FET 100 into the integrated circuit design, during the simulation at process 426 and ultimately following manufacture at process 428, the DD SOI FET 100 should consistently function as desired (e.g., as a FD SOI FET or as a PD SOI FET).”).

	Regarding claim 2, Shapiro teaches wherein a main gate portion of a gate conductor of the transistors includes a gate body-contact portion of the sub-transistor portions adjacent a gate isolation portion of the sub-transistor portions, (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 135A), and a gate floating-body of the sub-transistor portions distal to the gate isolation portion (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 136A), and wherein the simulation circuit is produced to further include:
(Shapiro, Fig. 5B, part 136A);
	a gate body-contact resistor, representing resistance of the gate body-contact portion, connected to the body-contact transistor (Shapiro, Fig. 5B, part 138A);
	a gate floating-body resistor, representing resistance of the gate floating-body portion (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 134B); 
	and a floating-body transistor connected to the gate floating-body resistor (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 132B).

	Regarding claim 3, Shapiro teaches wherein the main channel portion of the transistors includes: 
	a channel body-contact portion of the sub-transistor portions adjacent the gate body-contact portion of the gate conductor (Shapiro, Fig. 5B, part 135A); 
	and a channel floating-body portion adjacent the gate floating-body portion of the gate conductor (Shapiro, Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 135B), wherein a body-tab sub-transistor of the transistors comprises the gate isolation portion of the gate conductor and the channel isolation portion (Examiner’s Note: The resistor 134A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.). 
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.),
	wherein a body-contact sub-transistor of the transistors comprises the gate body-contact portion of the gate conductor and the main channel portion (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 44A represents the portion comprising or connected to the gate portions of the 135A),
	wherein the simulation circuit is produced to include a body-contact sub-transistor simulation, that simulates the body-contact sub-transistor of the transistors, and that comprises the gate body-contact resistor, the main body resistor, and the body-contact transistor (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 44A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.),
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Examiner’s Note: Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.). 
	wherein a floating-body sub-transistor of the transistors comprises the gate floating-body portion of the gate conductor and the channel floating-body portion (Examiner’s Note: Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Shapiro, [Fig. 5b], the resistor 135A represents the portion comprising or connected to the gate portions of the 135B), and
	wherein the simulation circuit is produced to include a floating-body sub-transistor simulation (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).”) that simulates the floating-body sub-transistor of the transistors, and that comprises the gate floating-body resistor and the floating-body transistor (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 44A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.),
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Examiner’s Note: Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.). 
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 4, Shapiro teaches wherein activation of the isolation transistor, combined with deactivation of the body-contact transistor and floating-body transistor, provides body-tab simulation data from the body-tab sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 42A represents the isolation transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”),
(Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 134A represents the isolation transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”),
	and wherein activation of the floating-body transistor, combined with deactivation of the isolation transistor and body-contact transistor, provides floating-body simulation data from a floating-body sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 134B represents the floating-body transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 5, Shapiro teaches wherein the producing the simulation circuit comprises:
	receiving design input (Shapiro, [0021], “In an embodiment, the circuit module 30A may be used as a switch, including a radio frequency (RF) switch. The circuit or switch module 30A may modulate a signal on the input port 102A to the output port 102B based on the control signal 104A. As shown in FIG. 1A, the circuit module 30A may include a semiconductor device or transistor 32A and a resistor 34A. The resistor 34A may couple the control signal 104A to the semiconductor transistor 32A gate (G). In an embodiment, the transistor 32A drain (D) or source (S) may be coupled to the input port 102A and the transistor 32A source (S) or drain (D) may be coupled to the output port 102B.” – Examiner’s Note: Shapiro teaches a circuit module with an input port to control a single which represents receiving designer input. For further evidence, Dutta also teaches receiving design input (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including…”); 
	and performing a model extraction process to establish characteristics of the isolation body resistor and the main body resistor, the isolation transistor, and the body-contact transistor, using the design input (Shapiro, [0064], “In an embodiment, the SGRM 40A, 40B first resistors 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements during normal operation.” – Examiner’s Note: Shapiro teaches biasing the switching circuit with resistors 134A and 134B to meet operation requirements. One of ordinary skill in the art would understand that characteristics of the biasing components are established based on the design input. However, for further evidence, Dutta teaches modeling the performance of the DD SOI MOSFET to determine conditions (Dutta, [0036], “In any case, the processor 230 (or, if applicable, the component-level model generator 230(a)) can access the design 211 of the DD SOI FET 100 from memory 210 and, based on the design 211, can model the performance of the DD SOI FET 100. The process of modeling the performance of the DD SOI FET 100 can include, but is not limited to, determining the conditions under which the channel region 126 of the DD SOI FET 100 transitions from being in a partially depleted (PD) state to being in a fully depleted (FD) state.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 6, Shapiro teaches wherein the design input includes transistor current, transistor voltage, (Shapiro, [0022], “It is noted that the elements of FIG. 1A (and other FIG. 1B) may include voltage, current, or energy sensitive elements...” - Examiner's Note: Dutta also teaches a transistor current and voltage, Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable.”), transistor length, and transistor width of the transistors (Shapiro, [0027], “The semiconductor transistors 32A, 32B may be sized (gate, source, drain, and body width and length on die) to handle a predetermined minimum voltage and have a desired maximum switching time Tsw (affected by the gate width).” – Examiner’s Note: Dutta also teaches a transistor body width and length, Dutta, [0034], “The design 211 for DD SOI FET 100 can include various different device and process input parameters including, but not limited to, the thickness 192 of the semiconductor layer 120 (Tsi), the permittivity of the semiconductor layer 120 (∈si), the thickness 191 of the insulator layer 105 (TbGox), the permittivity of the back gate insulator layer 105 (∈bGox), the effective channel length (L) and width (W), channel doping (Nsub), the thickness 193 of the front gate dielectric layer 141 (TfGox)”), 
	and wherein different characteristics of the design input change aspects of the simulation circuit produced by the model extraction process (Shapiro, [0027], “A circuit module 30B switching time may be vary as function of each transistor 32A, 32B gate width and the ohmic size of each coupled gate resistor 34A, 34B, their effective RC time constant due in part to the parasitic capacitance Cgs and Cgd of the transistors 32A, 32B.” – Examiner’s Note: Shapiro teaches a circuit module to vary a function of each transistor in order analyze the switching time of a circuit. For further evidence, Dutta teaches incorporating design inputs in the circuit design of the SOI MOSFET (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including…”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 7, Shapiro teaches wherein selective activation of the isolation transistor and the body-contact transistor restricts which resistor in the simulation circuit receives the test inputs, so as to produce independent simulated data for the isolation body resistor and the main body resistor (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches the ability to inactivate a transistor to meet the switching requirements, which represents independently simulating data for the isolation body resistor and main body resistors. For further evidence, Dutta teaches modeling a dynamically depleted SOI MOSFET depending on the applied gate voltage as well as other source regions, which represents activation and deactivation of the various sub-transistors to analyze isolation characteristics (Dutta, [0003], “Techniques are known for modeling the performance of various different types of active devices including fully depleted (FD) SOI FETs and partially depleted (PD) SOI FETs. Recently, however, dynamically depleted (DD) SOI FETs have been developed. Such DD SOI FETs can exhibit the same characteristics as a FD SOI FET or the same characteristics as a PD SOI FET, depending upon the applied-terminal voltages (i.e., the applied voltages at the gate(s) as well as the applied voltages at the source region and drain region) and the doping profile of the channel region. Since the characteristics of these DD SOI FETs change depending upon such conditions, an accurate technique for modeling the performance of such DD SOI FETs is necessary to ensure that they will exhibit the desired characteristics when incorporated into an integrated circuit.”). 
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 8, Dutta teaches supplying manufactured dynamically depleted silicon-on-insulator (DDSOI) metal oxide semiconductor field effect transistors (MOSFETs) having different sub-transistor portions (Dutta, [0003], “Techniques are known for modeling the performance of various different types of active devices including fully depleted (FD) SOI FETs and partially depleted (PD) SOI FETs. Recently, however, dynamically depleted (DD) SOI FETs have been developed. Such DD SOI FETs can exhibit the same characteristics as a FD SOI FET or the same characteristics as a PD SOI FET, depending upon the applied-terminal voltages (i.e., the applied voltages at the gate(s) as well as the applied voltages at the source region and drain region) and the doping profile of the channel region. Since the characteristics of these DD SOI FETs change depending upon such conditions, an accurate technique for modeling the performance of such DD SOI FETs is necessary to ensure that they will exhibit the desired characteristics when incorporated into an integrated circuit.”), wherein the DDSOI MOSFETs include:
	a gate conductor that has a gate isolation portion of the sub-transistor portions and a main gate portion of the sub-transistor portions that have different doping impurities (Dutta, [0003], “Techniques are known for modeling the performance of various different types of active devices including fully depleted (FD) SOI FETs and partially depleted (PD) SOI FETs. Recently, however, dynamically depleted (DD) SOI FETs have been developed. Such DD SOI FETs can exhibit the same characteristics as a FD SOI FET or the same characteristics as a PD SOI FET, depending upon the applied-terminal voltages (i.e., the applied voltages at the gate(s) as well as the applied voltages at the source region and drain region) and the doping profile of the channel region. Since the characteristics of these DD SOI FETs change depending upon such conditions, an accurate technique for modeling the performance of such DD SOI FETs is necessary to ensure that they will exhibit the desired characteristics when incorporated into an integrated circuit.” – Examiner’s Note: Dutta teaches a doping profile for the channel region of an SOI MOSFET. Further, Dutta teaches dynamic characteristics of the regions, which represents the different doping impurities to be incorporated into the design.); and 
	a semiconductor channel separated from the gate conductor by a gate insulator, the semiconductor channel has a channel isolation portion of the sub-transistor portions adjacent the gate isolation portion of the gate conductor, and a main channel portion of the sub-transistor portions adjacent the main gate portion of the gate conductor (Dutta, [0004], “More particularly, disclosed herein is a system that accurately models the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET). Specifically, this DD SOI FET can comprise a semiconductor layer comprising a semiconductor layer having a back surface and a front surface opposite the back surface. The semiconductor layer can further comprise: a source region, a drain region, a contacted body region, and a channel region in the body region positioned laterally between the source region and the drain region. The DD SOI FET can further comprise a back gate adjacent to the back surface of the semiconductor layer below the channel region and a front gate adjacent to the front surface of the semiconductor layer aligned above the channel region.”);
	producing a simulation circuit that simulates characteristics of the DDSOI MOSFETs (Dutta, [0008], “As mentioned above, dynamically depleted (DD) semiconductor-on-insulator (SOI) field effect transistors (FETs) have recently been developed that exhibit the same characteristics as fully depleted (FD) SOI FETs or the same characteristics as partially depleted (PD) SOI FETs, depending upon the front and back gate bias voltages used.”), wherein the simulation circuit is produced to include:
	an isolation body resistor representing resistance of a channel isolation portion of the transistors (Shapiro, Fig. 5B, part 44A); 
	a main body resistor representing resistance of a main channel portion of the transistors (Shapiro, Fig. 5B, part 138a);
	an isolation transistor (Shapiro, Fig. 5B, part 42A) connected to the isolation body resistor (Shapiro, Fig. 5B, part 44A); 
	and a body-contact transistor (Shapiro, Fig. 5B, part 132A) connected to the main body resistor (Shapiro, Fig. 5B, part 134A);
	physically connecting the DDSOI MOSFETs to a testing system (Shapiro, [0055], “The resistors 134A, 134B may couple the control signal 104A to the semiconductor transistors 132C, 132D gates (G). In an embodiment, the transistor 132A drain (D) or source (S) may be coupled to the input port 102A and the transistor 132C source (S) or drain (D) may be coupled to the transistor 132D drain (D) or source (S), and the transistor 132D source (S) or drain (D) may be coupled to the output port 102B.” – Examiner’s Note: Shapiro teaches teaching an input and output port to modulate an input signal which represents physically connecting the DDSOI MOSFETS to test the characteristics. For further evidence, Dutta teaches a testing system to test dynamically depleted SOI MOSFETS (Dutta, [0013], “Specifically in this method the following process steps can be performed in order to determine the conditions under which the channel region of the DD SOI FET transitions from being in a partially depleted (PD) state to being in a fully depleted (FD) state.”);
	generating simulated data by supplying test inputs to the simulation circuit while selectively activating either the isolation transistor or the body-contact transistor (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements. The transistors 132A, 132B with ACS transfer modules 139A, 139B may be enable dissipate remaining ESD strike or events (where a portion of the ESD strike or event energy may be absorbed or dissipated by the first resistor 44A). The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a switching circuit which one of ordinary skill in the art would understood that a Silicon-On-Insulator (SOI) MOS transistors are commonly used for (For evidence, instant application, [0003], “For example, body-contacted silicon-on-insulator (SOI) MOSFETs are useful in radio frequency (RF) switches, high breakdown low noise amplifier (LNA) devices (used as a cascade device) that have good linearity, and digital logic, with a low standby leakage current.”). Further, Shapiro teaches the ability to switch resistors 134A or 134B to “inactive” to measure the energy absorbed or dissipated by the first resistor, 44A.), 
	generating test data by supplying the test inputs to the transistors (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including, but not limited to…”) and measuring output of the transistors (Dutta, [0033], “In view of the foregoing, disclosed herein are a system, a method and a computer program product for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET). Specifically, such modeling can be performed, using iterative processing techniques, to determine the various conditions (e.g., back gate bias voltage, front gate bias voltage, body resistance, body charge, etc.) under which the channel region of this FET transitions from being in a partially depleted (PD) state such that the FET functions as a PD SOI FET to being in a fully depleted (FD) state such that the FET functions as a FD SOI FET.”);
	comparing the simulated data to the test data to identify data differences (Dutta, [0033], “Once these conditions are known (i.e., once the model is generated), the DD SOI FET can be incorporated into top-level integrated circuit designs with specifications that either meet the conditions or don't meet the conditions, depending upon the desired function of the DD SOI FET within the integrated circuit.”);
	changing a design of the transistors to reduce the data differences (Dutta, [0016], “The above-described processes (i.e., determining of the source-side actual front and back surface potentials and the drain-side actual front and back surface potentials, determining of the mid-point front surface potential and the mid-point back surface potential, determining of the stored body charge, determining of the bias-dependent body resistance, determining of the internal body node voltage and calculating the adjusted gate voltages) can be iteratively repeated until an error in the mid-point back surface potential and the mid-point front surface potential is less than a predetermined error threshold (i.e., until stabilized values for the mid-point back surface potential and the mid-point front surface potential are achieved).”);
	repeating the generating test data, the comparing, and the changing the design, until the data differences are within a threshold to produce a final design (Dutta, [0016], “The above-described processes (i.e., determining of the source-side actual front and back surface potentials and the drain-side actual front and back surface potentials, determining of the mid-point front surface potential and the mid-point back surface potential, determining of the stored body charge, determining of the bias-dependent body resistance, determining of the internal body node voltage and calculating the adjusted gate voltages) can be iteratively repeated until an error in the mid-point back surface potential and the mid-point front surface potential is less than a predetermined error threshold (i.e., until stabilized values for the mid-point back surface potential and the mid-point front surface potential are achieved).”); 
	and outputting the final design for manufacturing of the transistors (Dutta, [0017], “Once the stabilized values for the mid-point back surface potential and the mid-point front surface potential are acquired, terminal charges, currents, capacitances, etc. can be calculated, thereby completing the performance model for the DD SOI FET.” For further evidence, Dutta, “Subsequently, the processor 230 (or, if applicable, the simulator 230(c)) can simulate the integrated circuit. Given the technique used to model the DD SOI FET 100 and the fact that the operating conditions of the integrated circuit are considered when incorporating the DD SOI FET 100 therein, during the simulation and ultimately following manufacture, the DD SOI FET 100 should consistently function as desired (e.g., as a FD SOI FET or as a PD SOI FET).”).
	Refer to the analysis of claim 1 for the motivation to combine references.
	
	Regarding claim 9, Shapiro teaches wherein the main gate portion includes a gate body-contact portion of the sub-transistor portions adjacent the gate isolation portion (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 135A), and a gate floating-body portion of the sub-transistor portions distal to the gate isolation portion (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 136A), and wherein the simulation circuit is produced to further include:
(Shapiro, Fig. 5B, part 136A);
	a gate body-contact resistor, representing resistance of the gate body-contact portion, connected to the body-contact transistor (Shapiro, Fig. 5B, part 138A);
	a gate floating-body resistor, representing resistance of the gate floating-body portion (Shapiro, Fig. 5B, part 134B); 
	and a floating-body transistor connected to the gate floating-body resistor (Shapiro, Fig. 5B, part 132B).

	Regarding claim 10, Shapiro teaches wherein the main channel portion of the DDSOI MOSFETs includes: 
	a channel body-contact portion  of the sub-transistor portions adjacent the gate body-contact portion of the gate conductor (Shapiro, Fig. 5B, part 135A); 
	and a channel floating-body portion of the sub-transistor portions adjacent the gate floating-body portion of the gate conductor (Shapiro, Fig. 5B, part 135B), wherein a body-tab sub-transistor of the transistors comprises the gate isolation portion of the gate conductor and the channel isolation portion of the semiconductor channel (Examiner’s Note: The resistor 44A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.). 
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.),
	wherein a body-contact sub-transistor of the transistors comprises the gate body-contact portion of the gate conductor and the main channel portion of the semiconductor channel (Examiner’s Note: Shapiro, [Fig. 5B], the resistor 134A represents the portion comprising or connected to the gate portions of the 135A),
	wherein the simulation circuit is produced to include a body-contact sub-transistor simulation, that simulates the body-contact sub-transistor of the transistors, and that comprises the gate body-contact resistor, the main body resistor, and the body-contact transistor (Shapiro, [Fig. 5B], the resistor 134A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.),
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.),
	wherein a floating-body sub-transistor of the transistors comprises the gate floating-body portion of the gate conductor and the channel floating-body portion of the semiconductor channel (Examiner’s Note - Shapiro, [Fig. 5B], the The resistor 135A represents the portion comprising or connected to the gate portions of the 135B), and
	wherein the simulation circuit is produced to include a floating-body sub-transistor simulation, that simulates the floating-body sub-transistor of the transistors, and that comprises the gate floating-body resistor and the floating-body transistor (Shapiro, [Fig. 5B], the resistor 44A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.). 
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.). 
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 11, Shapiro teaches 
	wherein activation of the isolation transistor, combined with deactivation of the body-contact transistor and floating-body transistor, provides body-tab simulation data from the body-tab sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 42A represents the isolation transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”),
	wherein activation of the body-contact transistor, combined with deactivation of the isolation transistor and floating-body transistor, provides body-contact simulation data from the body-contact sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 134A represents the isolation transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”),
	and wherein activation of the floating-body transistor, combined with deactivation of the isolation transistor and body-contact transistor, provides floating-body simulation data from a floating-body sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 134B represents the floating-body transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 12, Shapiro teaches wherein the producing the simulation circuit comprises:
	receiving design input (Shapiro, [0021], “In an embodiment, the circuit module 30A may be used as a switch, including a radio frequency (RF) switch. The circuit or switch module 30A may modulate a signal on the input port 102A to the output port 102B based on the control signal 104A. As shown in FIG. 1A, the circuit module 30A may include a semiconductor device or transistor 32A and a resistor 34A. The resistor 34A may couple the control signal 104A to the semiconductor transistor 32A gate (G). In an embodiment, the transistor 32A drain (D) or source (S) may be coupled to the input port 102A and the transistor 32A source (S) or drain (D) may be coupled to the output port 102B.” – Examiner’s Note: Shapiro teaches a circuit module with an input port to control a single which represents receiving designer input. For further evidence, Dutta also teaches receiving design input (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including…”); 
	and performing a model extraction process to establish characteristics of the isolation body resistor and the main body resistor, the isolation transistor, and the body-contact transistor, using the design input (Shapiro, [0064], “In an embodiment, the SGRM 40A, 40B first resistors 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements during normal operation.” – Examiner’s Note: Shapiro teaches biasing the switching circuit with resistors 134A and 134B to meet operation requirements. One of ordinary skill in the art would understand that characteristics of the biasing components are established based on the design input. However, for further evidence, Dutta teaches modeling the performance of the DD SOI MOSFET to determine conditions (Dutta, [0036], “In any case, the processor 230 (or, if applicable, the component-level model generator 230(a)) can access the design 211 of the DD SOI FET 100 from memory 210 and, based on the design 211, can model the performance of the DD SOI FET 100. The process of modeling the performance of the DD SOI FET 100 can include, but is not limited to, determining the conditions under which the channel region 126 of the DD SOI FET 100 transitions from being in a partially depleted (PD) state to being in a fully depleted (FD) state.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 13, Shapiro teaches wherein the design input includes transistor current, transistor voltage, (Shapiro, [0022], “It is noted that the elements of FIG. 1A (and other FIG. 1B) may include voltage, current, or energy sensitive elements… - Examiner's Note: Dutta also teaches a transistor current and voltage, Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable.”), transistor length, and transistor width of the transistors (Shapiro, [0027], “The semiconductor transistors 32A, 32B may be sized (gate, source, drain, and body width and length on die) to handle a predetermined minimum voltage and have a desired maximum switching time Tsw (affected by the gate width).” – Examiner’s Note: Dutta also teaches a transistor body width and length, Dutta, [0034], “The design 211 for DD SOI FET 100 can include various different device and process input parameters including, but not limited to, the thickness 192 of the semiconductor layer 120 (Tsi), the permittivity of the semiconductor layer 120 (∈si), the thickness 191 of the insulator layer 105 (TbGox), the permittivity of the back gate insulator layer 105 (∈bGox), the effective channel length (L) and width (W), channel doping (Nsub), the thickness 193 of the front gate dielectric layer 141 (TfGox)”), 
	and wherein different characteristics of the design input change aspects of the simulation circuit produced by the model extraction process (Shapiro, [0027], “A circuit module 30B switching time may be vary as function of each transistor 32A, 32B gate width and the ohmic size of each coupled gate resistor 34A, 34B, their effective RC time constant due in part to the parasitic capacitance Cgs and Cgd of the transistors 32A, 32B.” – Examiner’s Note: Shapiro teaches a circuit module to vary a function of each transistor in order analyze the switching time of a circuit. For further evidence, Dutta teaches incorporating design inputs in the circuit design of the SOI MOSFET (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including…”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 14, Shapiro teaches wherein selective activation of the isolation transistor and the body-contact transistor restricts which resistor in the simulation circuit receives the test inputs, so as to produce independent simulated data for the isolation body resistor and the main body resistor (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches the ability to inactivate a transistor to meet the switching requirements, which represents independently simulating data for the isolation body resistor and main body resistors. For further evidence, Dutta teaches modeling a dynamically depleted SOI MOSFET depending on the applied gate voltage as well as other source regions, which represents activation and deactivation of the various sub-transistors to analyze isolation characteristics (Dutta, [0003], “Techniques are known for modeling the performance of various different types of active devices including fully depleted (FD) SOI FETs and partially depleted (PD) SOI FETs. Recently, however, dynamically depleted (DD) SOI FETs have been developed. Such DD SOI FETs can exhibit the same characteristics as a FD SOI FET or the same characteristics as a PD SOI FET, depending upon the applied-terminal voltages (i.e., the applied voltages at the gate(s) as well as the applied voltages at the source region and drain region) and the doping profile of the channel region. Since the characteristics of these DD SOI FETs change depending upon such conditions, an accurate technique for modeling the performance of such DD SOI FETs is necessary to ensure that they will exhibit the desired characteristics when incorporated into an integrated circuit.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 15, Dutta teaches a system comprising:
	a user input capable of receiving characteristics of dynamically depleted silicon-on-insulator (DDSOI) metal oxide semiconductor field effect transistors (MOSFETs) having different sub-transitor portions, (Dutta, [0007], “After all device and process parameters are input, the at least one processor can first determine source-side actual front and back surface potentials and drain-side actual front and back surface potentials for the DD SOI FET.” - Examiner's note: Dutta teaches an iterative testing technique to bias an input to model the characteristics of the DD SOI MOSFET.), wherein the DDSOI MOSFETs include:
	a gate conductor that has a gate isolation portion of the sub-transistor portions and a main gate portion of the sub-transistor portions that have different doping impurities (Dutta, [0003], “Techniques are known for modeling the performance of various different types of active devices including fully depleted (FD) SOI FETs and partially depleted (PD) SOI FETs. Recently, however, dynamically depleted (DD) SOI FETs have been developed. Such DD SOI FETs can exhibit the same characteristics as a FD SOI FET or the same characteristics as a PD SOI FET, depending upon the applied-terminal voltages (i.e., the applied voltages at the gate(s) as well as the applied voltages at the source region and drain region) and the doping profile of the channel region. Since the characteristics of these DD SOI FETs change depending upon such conditions, an accurate technique for modeling the performance of such DD SOI FETs is necessary to ensure that they will exhibit the desired characteristics when incorporated into an integrated circuit.”);
(Dutta, [0004], “More particularly, disclosed herein is a system that accurately models the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET). Specifically, this DD SOI FET can comprise a semiconductor layer comprising a semiconductor layer having a back surface and a front surface opposite the back surface. The semiconductor layer can further comprise: a source region, a drain region, a contacted body region, and a channel region in the body region positioned laterally between the source region and the drain region. The DD SOI FET can further comprise a back gate adjacent to the back surface of the semiconductor layer below the channel region and a front gate adjacent to the front surface of the semiconductor layer aligned above the channel region.”);
	a processor, in communication with the user input, that is capable of producing a simulation circuit that simulates characteristics of the DDSOI MOSFETs (Dutta, [0005], “The system can comprise a memory that stores a design for the DD SOI FET and at least one processor in communication with the memory. The at least one processor can access the design from the memory and, based on the design, can model the performance of DD SOI FET.”), wherein the simulation circuit is produced by the processor to include:
	an isolation body resistor representing resistance of a channel isolation portion of the transistors (Shapiro, Fig. 5B, part 44A); 
	a main body resistor representing resistance of a main channel portion of the transistors (Shapiro, Fig. 5B, part 138a);
	an isolation transistor (Shapiro, Fig. 5B, part 42A) connected to the isolation body resistor (Shapiro, Fig. 5B, part 44A); 
(Shapiro, Fig. 5B, part 132A); connected to the main body resistor (Shapiro, Fig. 5B, part 134A);
	physically connecting the DDSOI MOSFETs to a testing system (Shapiro, [0055], “The resistors 134A, 134B may couple the control signal 104A to the semiconductor transistors 132C, 132D gates (G). In an embodiment, the transistor 132A drain (D) or source (S) may be coupled to the input port 102A and the transistor 132C source (S) or drain (D) may be coupled to the transistor 132D drain (D) or source (S), and the transistor 132D source (S) or drain (D) may be coupled to the output port 102B.” – Examiner’s Note: Shapiro teaches teaching an input and output port to modulate an input signal which represents physically connecting the DDSOI MOSFETS to test the characteristics. For further evidence, Dutta teaches a testing system to test dynamically depleted SOI MOSFETS (Dutta, [0013], “Specifically in this method the following process steps can be performed in order to determine the conditions under which the channel region of the DD SOI FET transitions from being in a partially depleted (PD) state to being in a fully depleted (FD) state.”);
	generating simulated data by supplying test inputs to the simulation circuit while selectively activating either the isolation transistor or the body-contact transistor (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements. The transistors 132A, 132B with ACS transfer modules 139A, 139B may be enable dissipate remaining ESD strike or events (where a portion of the ESD strike or event energy may be absorbed or dissipated by the first resistor 44A). The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a switching circuit which one of ordinary skill in the art would understood that a Silicon-On-Insulator (SOI) MOS transistors are commonly used for (For evidence, instant application, [0003], “For example, body-contacted silicon-on-insulator (SOI) MOSFETs are useful in radio frequency (RF) switches, high breakdown low noise amplifier (LNA) devices (used as a cascade device) that have good linearity, and digital logic, with a low standby leakage current.”). Further, Shapiro teaches the ability to switch resistors 134A or 134B to “inactive” to measure the energy absorbed or dissipated by the first resistor, 44A.), 
	generating test data by supplying the test inputs to the transistors (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including, but not limited to…”) and measuring output of the transistors (Dutta, [0033], “In view of the foregoing, disclosed herein are a system, a method and a computer program product for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET). Specifically, such modeling can be performed, using iterative processing techniques, to determine the various conditions (e.g., back gate bias voltage, front gate bias voltage, body resistance, body charge, etc.) under which the channel region of this FET transitions from being in a partially depleted (PD) state such that the FET functions as a PD SOI FET to being in a fully depleted (FD) state such that the FET functions as a FD SOI FET.”);
	comparing the simulated data to the test data to identify data differences (Dutta, [0033], “Once these conditions are known (i.e., once the model is generated), the DD SOI FET can be incorporated into top-level integrated circuit designs with specifications that either meet the conditions or don't meet the conditions, depending upon the desired function of the DD SOI FET within the integrated circuit.”);
	changing a design of the transistors to reduce the data differences (Dutta, [0016], “The above-described processes (i.e., determining of the source-side actual front and back surface potentials and the drain-side actual front and back surface potentials, determining of the mid-point front surface potential and the mid-point back surface potential, determining of the stored body charge, determining of the bias-dependent body resistance, determining of the internal body node voltage and calculating the adjusted gate voltages) can be iteratively repeated until an error in the mid-point back surface potential and the mid-point front surface potential is less than a predetermined error threshold (i.e., until stabilized values for the mid-point back surface potential and the mid-point front surface potential are achieved).”);
	repeating the generating test data, the comparing, and the changing the design, until the data differences are within a threshold to produce a final design (Dutta, [0016], “The above-described processes (i.e., determining of the source-side actual front and back surface potentials and the drain-side actual front and back surface potentials, determining of the mid-point front surface potential and the mid-point back surface potential, determining of the stored body charge, determining of the bias-dependent body resistance, determining of the internal body node voltage and calculating the adjusted gate voltages) can be iteratively repeated until an error in the mid-point back surface potential and the mid-point front surface potential is less than a predetermined error threshold (i.e., until stabilized values for the mid-point back surface potential and the mid-point front surface potential are achieved).”); and
	outputting the final design for manufacturing of the transistors (Dutta, [0017], “Once the stabilized values for the mid-point back surface potential and the mid-point front surface potential are acquired, terminal charges, currents, capacitances, etc. can be calculated, thereby completing the performance model for the DD SOI FET.” For further evidence, Dutta, “Subsequently, the processor 230 (or, if applicable, the simulator 230(c)) can simulate the integrated circuit. Given the technique used to model the DD SOI FET 100 and the fact that the operating conditions of the integrated circuit are considered when incorporating the DD SOI FET 100 therein, during the simulation and ultimately following manufacture, the DD SOI FET 100 should consistently function as desired (e.g., as a FD SOI FET or as a PD SOI FET).”).


	Regarding claim 16, Shapiro teaches 
	wherein the main gate portion includes a gate body-contact portion  of the sub-transistor portions adjacent the gate isolation portion (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 135A), and a gate floating-body portion of the sub-transistor portions distal to the gate isolation portion (Shapiro, [0049], “Such a transistor 32A, 32B, 132A, 132B may have a floating body and may accumulate trapped charge when a non-zero voltage signal below threshold is present on the gate (G) of the FET (32A, 32B, 132A-132D).” Fig. 5B, part 136A), wherein the simulation circuit is produced to further include:
	a gate isolation resistor, representing resistance of the gate isolation portion, connected to the isolation transistor (Shapiro, Fig. 5B, part 136A);
	a gate body-contact resistor, representing resistance of the gate body-contact portion, connected to the body-contact transistor (Shapiro, Fig. 5B, part 138A);
	a gate floating-body resistor, representing resistance of the gate floating-body portion (Shapiro, Fig. 5B, part 134B); 
	and a floating-body transistor connected to the gate floating-body resistor (Shapiro, Fig. 5B, part 132B).

	Regarding claim 17, Shapiro teaches wherein the main channel portion of the DDSOI MOSFETs includes: 
	a channel body-contact portion of the sub-transistor portions adjacent the gate body-contact portion of the gate conductor (Shapiro, Fig. 5B, part 135A); 
(Shapiro, Fig. 5B, part 135B), 
	wherein a body-tab sub-transistor of the transistors comprises the gate isolation portion of the gate conductor and the channel isolation portion of the semiconductor channel (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 44A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.). 
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Examiner’s Note: Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.). 
	wherein a body-contact sub-transistor of the transistors comprises the gate body-contact portion of the gate conductor and the main channel portion of the semiconductor channel (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 134A represents the portion comprising or connected to the gate portions of the 135A),
	wherein the simulation circuit is produced to include a body-contact sub-transistor simulation, that simulates the body-contact sub-transistor of the transistors, and that comprises the gate body-contact (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 44A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.). 
	wherein the simulation circuit is produced to include a body-tab sub-transistor simulation, that simulates the body-tab sub-transistor of the transistors, and that comprises the gate isolation resistor, the isolation body resistor, and the isolation transistor (Examiner’s Note: Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.). 
	wherein a floating-body sub-transistor of the transistors comprises the gate floating-body portion of the gate conductor and the channel floating-body portion of the semiconductor channel (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 135A represents the portion comprising or connected to the gate portions of the 135B), and
	wherein the simulation circuit is produced to include a floating-body sub-transistor simulation, that simulates the floating-body sub-transistor of the transistors, and that comprises the gate floating-body resistor and the floating-body transistor (Examiner’s Note: Shapiro, [Fig. 5b], the resistor 44A represents the portion comprising or connected to the gate portions of the other transistors for isolation techniques.). 
(Examiner’s Note: Shapiro, [0061], “The combination of SGRM 40A and stacked transistors 132A, 132B with ACS transfer modules 139A, 139B may enable architecture 150B to handle required level ESD events or strikes while meeting switch time requirements (Tsw).” – Examiner’s Note: Shapiro teaches a stacked transistor circuit architecture to test design requirements. Therefore, the additional transistors 132A and 132B represent the body of the sub-transistors to test isolation characteristics. For further evidence, Dutta also teaches simulation and modeling the performance of a body-contacted dynamic depleted Silicon-On-Insulator MOS transistor (Dutta, [0011], “Also disclosed herein is a method for accurately modeling the performance of a body-contacted, asymmetric double gate, dynamically depleted (DD), semiconductor-on-insulator (SOI) field effect transistor (FET).”. Furthermore, Dutta teaches modeling different regions of the DD SOI MOSFET, which represents the body simulation of the sub-transistors.). 
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 18, Shapiro teaches 
	wherein activation of the isolation transistor, combined with deactivation of the body-contact transistor and floating-body transistor, provides body-tab simulation data from the body-tab sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 42A represents the isolation transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”),
	wherein activation of the body-contact transistor, combined with deactivation of the isolation transistor and floating-body transistor, provides body-contact simulation data from the body-contact sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 134A represents the isolation transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”),
	and wherein activation of the floating-body transistor, combined with deactivation of the isolation transistor and body-contact transistor, provides floating-body simulation data from a floating-body sub-transistor simulation (Shapiro, [0061], “In an embodiment, the SGRM 40A first resistor 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements.” – Examiner’s Note: Shapiro teaches transistors 132A and 132B as the isolation transistors to test the switching speed requirements. Therefore, Shapiro teaches supplying power to either transistors (42A, 135A, or 135B) to bias the SOI MOSFET. To reiterate, transistor 134B represents the floating-body transistor as cited above. For further evidence, Dutta also teaches manipulating the current to power different body regions of the SOI MOSFET, which represents activating/deactivating the sub-transistors (Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable. Thus, referring particularly to FIGS. 1B and 1C, the DD SOI FET 100 can further comprise a body contact region 128 also within the active area.”).

	Regarding claim 19, Shapiro teaches wherein the producing the simulation circuit comprises:
	performing a model extraction process to establish characteristics of the isolation body resistor and the main body resistor, the isolation transistor, and the body-contact transistor, using the characteristics of the DDSOI MOSFETs when producing the simulation circuit (Shapiro, [0064], “In an embodiment, the SGRM 40A, 40B first resistors 44A may be hundreds of kilo ohms. The net circuit module 142B gate resistance at both transistors 132A, 132B, during architecture 150B inactivity (no Vdd power) may be sufficient to handle minimum ESD event requirements while the resistors 134A, 134B for each transistor 132A, 132B may be small enough to meet minimum, Tsw switch speed requirements during normal operation.” – Examiner’s Note: Shapiro teaches biasing the switching circuit with resistors 134A and 134B to meet operation requirements. One of ordinary skill in the art would understand that characteristics of the biasing components are established based on the design input. However, for further evidence, Dutta teaches modeling the performance of the DD SOI MOSFET to determine conditions (Dutta, [0036], “In any case, the processor 230 (or, if applicable, the component-level model generator 230(a)) can access the design 211 of the DD SOI FET 100 from memory 210 and, based on the design 211, can model the performance of the DD SOI FET 100. The process of modeling the performance of the DD SOI FET 100 can include, but is not limited to, determining the conditions under which the channel region 126 of the DD SOI FET 100 transitions from being in a partially depleted (PD) state to being in a fully depleted (FD) state.”).
	Refer to the analysis of claim 1 for the motivation to combine references.

	Regarding claim 20, Shapiro teaches 
	wherein the characteristics of the DDSOI MOSFETs includes transistor current, transistor voltage, (Shapiro, [0022], “It is noted that the elements of FIG. 1A (and other FIG. 1B) may include voltage, current, or energy sensitive elements including the semiconductor transistor…” - Examiner's Note: Dutta also teaches a transistor current and voltage, Dutta, [0029], “Those skilled in the art will recognize that, if the body region 125 is not contacted, it will tend to float relative to ground and the threshold voltage, on current, off current and other parameters of the FET may be variable.”), transistor length, and transistor width of the transistors (Shapiro, [0027], “The semiconductor transistors 32A, 32B may be sized (gate, source, drain, and body width and length on die) to handle a predetermined minimum voltage and have a desired maximum switching time Tsw (affected by the gate width).” – Examiner’s Note: Dutta also teaches a transistor body width and length, Dutta, [0034], “The design 211 for DD SOI FET 100 can include various different device and process input parameters including, but not limited to, the thickness 192 of the semiconductor layer 120 (Tsi), the permittivity of the semiconductor layer 120 (∈si), the thickness 191 of the insulator layer 105 (TbGox), the permittivity of the back gate insulator layer 105 (∈bGox), the effective channel length (L) and width (W), channel doping (Nsub), the thickness 193 of the front gate dielectric layer 141 (TfGox)”), 
(Shapiro, [0027], “A circuit module 30B switching time may be vary as function of each transistor 32A, 32B gate width and the ohmic size of each coupled gate resistor 34A, 34B, their effective RC time constant due in part to the parasitic capacitance Cgs and Cgd of the transistors 32A, 32B.” – Examiner’s Note: Shapiro teaches a circuit module to vary a function of each transistor in order analyze the switching time of a circuit. For further evidence, Dutta teaches incorporating design inputs in the circuit design of the SOI MOSFET (Dutta, [0034], “The memory 210 can store a design 211 for the DD SOI FET 100, designs 212 for one or more integrated circuits into which the design 211 may be incorporated and one or more programs of instruction 215. The design 211 for DD SOI FET 100 can include various different device and process input parameters including…”).
	Refer to the analysis of claim 1 for the motivation to combine references.

Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Altunkilic et al. (U.S. Publication No. 2014/0009214 A1) – Abstract: “Radio-frequency (RF) switch circuits are disclosed providing improved switching performance. An RF switch system includes a plurality of field-effect transistors (FETs) connected in series between first and second nodes, each FET having a gate and a body. A compensation network including a gate-coupling circuit couples the gates of each pair of neighboring FETs. The compensation network may further including a body-coupling circuit that couples the bodies of each pair of neighboring FETs.”
	Brindle et al. (U.S. Publication No. 2016/0064561 A1) – Abstract: “A method and apparatus for use in improving linearity sensitivity of MOSFET devices having an accumulated charge sink (ACS) are disclosed. The method and apparatus are adapted to address degradation in second- and third-order intermodulation harmonic distortion at a desired range of operating voltage in devices employing an accumulated charge sink.”
	Hogyoku (U.S. Publication No. 2005/0055191 A1) – Abstract: “Procedures for SPICE parameter extraction, SPICE calculation, and device simulation for a partially depleted SOI MOSFET are provided. First, SPICE calculation parameters are set. At this time, parameters that describe the body current characteristics are not extracted but rather the body current is estimated to be zero. Then, in place of parameters that describe the body current characteristics, information regarding the steady state during circuit operation that is normally found from the body current characteristics, which is to say, the body charge and oscillation in the body potential, is treated as macro parameters that encompass information regarding the body current characteristics. After setting the parameters that include such macro parameters, a SPICE calculation for transient analysis is performed.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571) 272- 1512. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kamini Shah, can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/P.T.P./
Examiner, Art Unit 2127
02/22/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128